Citation Nr: 1213418	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  06-26 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a previously denied claim of entitlement to service connection for a low back disorder, to include as secondary to service-connected bilateral knee disorders.

2.  Whether new and material evidence has been submitted sufficient to reopen a previously denied claim of entitlement to service connection for bursitis of the bilateral hips, to include as secondary to service-connected bilateral knee disorders.

3.  Entitlement to a disability rating greater than 10 percent for chondromalacia patella, with degenerative changes, of the right knee.

4.  Entitlement to a disability rating greater than 10 percent for chondromalacia patella of the left knee.

5.  Entitlement to a disability rating greater than 10 percent for instability of the left knee.

6.  Entitlement to a separate rating for instability of the right knee.  
REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1975 to November 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Regional Office (RO) of the Department of Veteran Affairs (VA), in Waco, Texas.  

The Veteran indicated on his August 2006 VA Form 9 that he wished to testify at a Board hearing.  In August 2006 correspondence, he withdrew the hearing request.

This case was previously before the Board in November 2009 at which time the claim was remanded for further development.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board notes that in his April 2010 statement, the Veteran raised claims of entitlement to service connection for diabetes, shin splints, residuals of heart surgeries, and a breathing disorder, to include chronic obstructive pulmonary disorder.  These issues have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.


FINDINGS OF FACT

1.  The RO denied service connection for a bilateral hip disorder in September 2000, April 2002, and July 2004 rating decisions and denied service connection for a low back disorder in April 2002 and July 2004 rating decisions. While the RO properly notified the Veteran of each decision, he did not initiate an appeal of any of these decisions.

2.  Evidence received since the July 2004 rating decision regarding the Veteran's claim for service connection for a bilateral hip disorder and a low back disorder is cumulative of evidence previously of record and does not raise a reasonable possibility of substantiating the claim.

3.  The Veteran's left knee did not have flexion limited to 30 degrees or extension limited to 15 degrees. 

4.  The Veteran's right knee did not have flexion limited to 30 degrees or extension limited to 15 degrees.  

5.  The Veteran does not have moderate instability of his left knee.

6.  With resolution of the doubt in favor of the Veteran, the Veteran has mild, but not moderate, instability of his right knee.




CONCLUSIONS OF LAW

1.  The September 2000, April 2002, and July 2004 rating decisions which denied service connection for a bilateral hip disorder and the April 2002 and July 2004 rating decisions which denied service connection for a low back disorder are final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).

2.  Evidence received since the final July 2004 rating decision denying the Veteran's claims of entitlement to service connection for a bilateral hip disorder and a low back disorder is not new and material, and the Veteran's petition to reopen his claim is denied.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.1103 (2011).

3.  The criteria for a disability rating greater than 10 percent for chondromalacia of the left knee have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5014, 5260, 5261 (2011).  

4.  The criteria for a disability rating greater than 10 percent for chondromalacia of the right knee have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5014, 5260, 5261 (2011).  

5.  The criteria for a disability rating greater than 10 percent for instability of the left knee have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2011).  

6.  The criteria for a 10 percent disability rating for instability of the right knee are approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the Veteran's claim that he has a current low back disorder and a bilateral hip disorder and that they are related to his service with the United States Marine Corps from February 1975 to November 1977.  He also contends that his service-connected chondromalacia of the left and right knee is more disabling than currently evaluated.      

New and Material Evidence Issues

The record reflects that by rating decisions dated in September 2000, April 2002, and July 2004 the RO denied service connection for a hip disorder.  The May 2002 and July 2004 rating decisions also denied service connection for a low back disorder.  The RO sent notice of the most recent July 2004 decision to the Veteran at his last address of record.  The Veteran did not appeal that decision.  Therefore, the July 2004 rating decision became final.  38 U.S.C.A. § 7105(c).  

In June 2005, the Veteran filed another claim for a bilateral hip disorder and a low back disorder.  The RO denied this claim in a January 2006 rating decision, noting that service connection for bilateral hip and low back disorders had previously been denied on a direct basis with no appeal filed and finding that the Veteran had failed to submit new and material evidence to reopen the previously denied claims.  

If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. §  5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Regardless of the RO's actions, the Board has a jurisdictional responsibility to determine whether a claim should or should not be reopened. See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

The evidence of record at the time of the July 2004 rating decision consisted of service treatment records, post-service medical records, and statements by the Veteran.  The Veteran's claim was denied on the basis of the RO's determination that the Veteran did not have a back disorder or hip disorder as a result of service or as secondary to the Veteran's service-connected bilateral knee disorders.  

The evidence submitted in support of reopening the claims includes more recent medical records, statements by the Veteran, and Social Security Administration records.  Upon review of the record, the Board finds that evidence received since the July 2004 rating decision with regard to the claim for service connection for a bilateral hip disorders and a back disorder is cumulative of evidence previously of record or is not material and therefore, the evidence is not new and material sufficient to reopen the claims.  

The evidence submitted by the Veteran since the July 2004 rating decision refers primarily to the evaluation and treatment, i.e., the diagnoses and severity, of his hip and back disabilities.  See Morton v. Principi, 3 Vet. App. 508 (1992) (per curiam) (medical records describing the Veteran's current condition are immaterial to the issue of service connection and are insufficient to reopen claim for service connection based on new and material evidence).  

The records do not demonstrate that the Veteran's low back and/or hip disorders were caused by service or are secondary to his bilateral knee disorders, and the Veteran has not provided any objective, medical evidence indicating that his low back and hip disorders are related to his military service or his service-connected disorders.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993) (there must be medical evidence linking a current disability to his service in the military). 

The Board acknowledges that the Veteran has repeatedly asserted that his hip and back disorders are secondary to his knee disorders.  However, these contentions are not new, as he made these assertions prior to the July 2004 rating decision.  Merely reiterating previously made arguments, without independent verification of these assertions, is insufficient grounds to reopen the claim.  Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing testimony that is cumulative of previous contentions considered by decision maker at time of prior final disallowance of the claim is not new evidence); see also Reid v. Derwinski, 2 Vet. App. 312 (1992).  Also, a new theory of causation for the same disease or injury that was the subject of a previously denied claim cannot be the basis of a new claim under 38 U.S.C.A. § 7104(b).  Boggs v. Peake, 520 F.3d 1330, 1336 (Fed. Cir. 2008).  Separate theories in support of a claim for benefits for a particular disability does not equate to separate claims for benefits for that disability.  Although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim. Robinson v. Mansfield, 21 Vet. App. 545, 550 (2008).

In conclusion, new and material evidence to reopen the Veteran's previously denied claims of entitlement to service connection for bilateral hip disorders and a low back disorder has not been received subsequent to the last final RO decision in July 2004.  In the absence of new and material evidence, the benefit-of-the-doubt rule does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  Therefore, the petition to reopen his claims is denied and the claims are not reopened.


Increased Rating Issues

Disability evaluations are determined by the application of a schedule of ratings, which are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  The governing regulations provide that the higher of two evaluations will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Veteran's bilateral knee disorders are rated under 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5014-5257.  Pursuant to 38 C.F.R. § 4.27, hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen; unlisted disabilities requiring rating by analogy will be coded first the numbers of the most closely related body part and "99."  

DC 5014 instructs evaluators to rate symptoms of osteomalacia under DC 5003, degenerative arthritis.  38 C.F.R. § 4.71a, DC 5014.  Under 38 C.F.R. § 4.71a, DC 5003, degenerative arthritis is to be evaluated based on the limitation of motion of the joint.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  If the joint is affected by limitation of motion but the limitation of motion is non-compensable under the appropriate diagnostic code, a 10 percent rating applies for each such group of minor joints affected by limitation of motion.  In the absence of limitation of motion, a 10 percent rating applies for X-ray evidence of involvement of two or more minor joint groups. A 20 percent rating applies for X-ray evidence of involvement of two or more minor joint groups, with occasionally incapacitating exacerbations. 38 C.F.R. § 4.71a, DC 5003.  

DC 5257 provides ratings for impairment of the knee that includes recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling. 38 C.F.R. § 4.71a, DC 5257.

Also relevant are 38 C.F.R. § 4.71a, DCs 5258, 5259, 5260, 5261 and 5262.  DC 5258 allows for a 20 percent evaluation for dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  .

DC 5259 allows a 10 percent evaluation for removal of semilunar cartilage that is symptomatic.  "Semilunar cartilage" is defined as either of the crescent-shaped wedges of fibrocartilage found in the knee.  The meniscus is a crescent-shaped wedge of fibrocartilage.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 28th ed., 1012, 1504.

DC 5260, limitation of flexion of the leg, provides a noncompensable rating if flexion is limited to 60 degrees, a 10 percent rating where flexion is limited to 45 degrees, a 20 percent rating where flexion is limited to 30 degrees, and a maximum 30 percent rating if flexion is limited to 15 degrees.    

DC 5261, limitation of extension, of the leg provides a non-compensable rating if extension is limited to five degrees, a 10 percent rating if limited to 10 degrees, a 20 percent rating if limited to 15 degrees, a 30 percent rating if limited to 20 degrees, a 40 percent rating if limited to 30 degrees, and a 50 percent rating if limited to 45 degrees.  See also 38 C.F.R. § 4.71, Plate II (2011) (showing normal flexion and extension as between 0 degrees and 140 degrees).  

Under DC 5262, a 40 percent is assigned for nonunion of the tibia and fibula with loose motion and requiring a brace; a 30 percent rating is assigned for malunion with marked knee or ankle disability and a 20 percent is assigned for moderate knee or ankle disability.  

The Board must address which diagnostic codes relate to loss of function due to pain and limitation of motion are applicable but do not result in rating the same manifestations under different diagnostic codes.  38 C.F.R. § 4.14.  In a precedential opinion, the VA Office of General Counsel held that a knee disability rated under Diagnostic Code 5257 for impairment due to subluxation or lateral instability may also be rated under other Diagnostic Codes for a manifestation of limitation of motion.   

Service treatment records show that the Veteran gave a history of having injured his knees while playing football prior to his entry into the Marine Corps in February 1975.  At the time he entered the Marine Corps, his knees were asymptomatic, however, during and after basic training, he began to experience bilateral knee pains while engaging in field exercises.  He submitted a claim for service connection for a bilateral knee disorder upon discharge from military service and, by rating decision dated in January 1978 the RO granted service connection for chondromalacia of the right and left knees, assigning a noncompensable disability rating for each knee effective November 23, 1977.  This noncompensable rating was continued by rating decision dated in February 1996.  However, by rating decision dated in May 1996 the RO increased the disability ratings for each knee from noncompensable to 10 percent disabling, each effective August 15, 1995, the date of the Veteran's claim for an increased rating.  Subsequently, by rating decision dated in September 2000 the RO increased the Veteran's disability rating for the left knee to 30 percent, effective May 5, 2000, the date of the Veteran's claim for an increased rating.  Thereafter, by rating decision dated in February 2004 the RO decreased the Veteran's combined rating for the left knee to 10 percent (with a 10 percent evaluation assigned for chondromalacia and a 10 percent evaluation assigned for lateral overhand) effective May 1, 2004. 

The Veteran filed a claim for an increased rating for his bilateral knee disorder in June 2005.  He underwent a VA examination in December 2005.  At that time, the Veteran reported increased pain, swelling, and giving way.  He treated with a knee brace, cane, and activity limitation.  The Veteran also stated that he was unable to stand for more than a few minutes and unable to walk more than a few yards.  

A physical examination revealed giving way, pain, stiffness, and effusion.  The Veteran had no deformity, weakness, dislocation, subluxation, flare-ups, inflammation, or locking, and no evidence of abnormal weight-bearing.  Range of motion of the right knee was 0 to 95 degrees with pain at 90 degrees.  Range of motion of the left knee was 0 to 0 degrees with pain at 90 degrees.  Neither range of motion was additionally limited by repetitive use. The Veteran had patellar abnormality of the both knees and mild medial/lateral instability of the left knee.  The examiner diagnosed bilateral chondromalacia patellae with slight lateral tracking of the left patella with moderate effects of the Veteran's ability to complete chores, shopping, recreation, and traveling and mild effects on dressing and toileting. 

The Veteran returned for a VA examination in April 2007.  At that examination, the Veteran reported increased pain in his knees since his examination two years prior.  He stated that he has insomnia due to his knee pain.  The Veteran reported no periods of flare-ups, but his activities of daily life are affected as weight bearing is difficult for him.  

Range of motion testing showed 0 to 90 degrees on the left knee and 0 to 90 degrees on the right with pain throughout bilaterally.  He is tender diffusely on both knees with no effusion.  The examiner found no instability to varus/valgus stress on the right and mild instability on the left.  Repetitive use showed no additional loss of motion, incoordination, fatigue, weakness, or lack of endurance.  The examiner diagnosed bilateral patellofemoral syndrome and mild left varus/valgus instability at 0 and 30 degrees of flexion.  

The Veteran underwent another VA examination in February 2009.  At that time he reported pain when weight bearing, standing, and sleeping.  He utilized a cane and hinged knee brace for stability, but it provides no pain relief.  He denied flare-ups.  The Veteran sat to dress and used a shower chair, but was otherwise able to accomplish his activities of daily living.  

A physical examination revealed a normal gait with a cane.  His right knee had range of motion from 0 to 100 with pain throughout.  He had diffuse tenderness to the right knee with no effusion and minimal medial instability to valgus stress and a negative Lachman's.  His left knee had range of motion from 0 to 100 degrees with crepitus pain throughout.  The Veteran had mild medial and lateral instability with varus and valgus stress at 0 degrees and at 30 degrees of flexion.  He had diffuse tenderness over the medial aspect of the joint and over the tibial tubercle and negative Lachman's.  The Veteran had no additional limitations following repetitive use, no flare-ups, and no effect of incoordination, fatigue, weakness, or lack of endurance.  The examiner diagnosed bilateral knee degenerative joint disease with mild medial and lateral left knee instability.  

Given the evidence of record, the Board finds that increased ratings for chondromalacia of the knees is not warranted.  To warrant a schedular rating in excess of 10 percent for the bilateral knee disability based on limitation of motion, there would need to be evidence of limitation of flexion to no more than 30 degrees or limitation or extension limited to 15 degrees or more.  However, the Veteran's maximum limitation of motion of the bilateral knees was from 0 to 90 degrees in December 2005 and April 2007.  Consequently, a higher rating is not warranted for limitation of motion.  

The Board also finds that the Veteran has not demonstrated any additional functional loss to warrant an increased evaluation based on 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Although the Veteran's bilateral knee range of motion is slightly limited due to pain, the Board finds that this pain is already reflected in the currently assigned 10 percent ratings for each of the knees.  The Board acknowledges the Veteran's subjective complaints of pain in his knees, aggravated by use.  However, in the absence of any accompanying clinical findings supporting functional loss, the Board finds that the currently assigned 10 percent ratings adequately reflects the level of disability in the Veteran's knees, and there is no basis for higher ratings based on pain or loss of function.  

Furthermore, the objective medical evidence at the February 2009 VA examination showed mild instability of the left knee, as well as minimal instability of the right knee. The Veteran also used a cane and knee brace for stability.  Although the Veteran contends that his instability warrants a rating in excess of 10 percent, there is no support for that contention in the medical records and instead, there is objective evidence of bilateral instability of a mild nature at the February 2009 VA examination.  Therefore, with resolution of the doubt in favor of the Veteran, a rating of 10 percent for instability is warranted for the Veteran's right knee disorder and the Veteran's claim is granted to that extent.  A rating in excess of 10 percent for instability of the left knee pursuant to DC 5257 for instability or laxity is denied.    

The Board has also considered DC 5258 for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  However, none of the VA examination reports noted episodes of locking or dislocated semilunar cartilage.  Furthermore, because there is also no medical evidence of ankylosis, instability, or impairment of the tibia and fibula, a higher evaluation is not warranted for either the right or left knee disabilities under another diagnostic code for disability of the knee.  38 C.F.R. § 4.71a, DCs 5256, 5258, 5259, 5262 (2011).  

There is a general rule against the "pyramiding" of benefits.  See 38 C.F.R. § 4.14; see also Brady v. Brown, 4 Vet. App. 203, 206 (1993).  However, the Board acknowledges that a Veteran is entitled to separate disability ratings for different manifestations of the same disability when the symptomatology of one manifestation is not duplicative or overlapping of the symptomatology of the other manifestations.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257, respectively. VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  In VAOPGCPREC 9-98, 63 Fed. Reg. 56703 (1998), the VA General Counsel further explained that, to warrant a separate rating, the limitation of motion need not be compensable under DC 5260 or 5261; rather, such limited motion must at least meet the criteria for a 0 percent rating.  The VA General Counsel also held that a separate rating could also be provided for limitation of knee extension and flexion. VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).  

The February 2009 VA examiner noted mild medial and lateral instability of the left knee and minimal lateral instability of the right knee.  The evidence shows that the Veteran uses a knee brace for stabilization and a cane for ambulation.  Moreover, at the VA examination it was noted that the Veteran could only stand for a few minutes at a time and could only walk a few yards.  With resolution of the doubt in favor of the Veteran, a separate 10 percent evaluation for instability is warranted for the right knee.  However, as the objective evidence does not show moderate instability, a rating in excess of 10 percent is not warranted for instability of either knee.  

The Board has also considered the Veteran's lay statements and sworn testimony regarding the severity of his disabilities.  The Board acknowledges the Veteran's belief that his symptoms are of such severity as to warrant a higher rating for his bilateral knee disorder; however, disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  While the Board finds the Veteran competent to testify as to his symptoms and the Board finds his statements credible, the medical findings, which directly address the criteria under which the service-connected disabilities are evaluated are more probative than his assessment of the severity of his disabilities.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321. The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-scheduler rating: (1) the established scheduler criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-scheduler disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that the rating criteria adequately contemplates the Veteran's disabilities.  The Veteran's bilateral knee disorders are manifested by limitation of motion and instability.  As discussed above, these manifestations are contemplated in the rating criteria as evidenced by the 10 percent disability ratings for limitation of extension and 10 percent ratings for instability.  Thus, the rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted. 

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim to reopen a previously and finally denied claim, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit sought by the claimant.  To satisfy this requirement, VA must look at the bases for the denial in the prior decision and provide a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Substantially compliant notice was sent in May 2004, June 2005, March 2006, and May 2008 and the claim was readjudicated most recently in an April 2011 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).

The RO has obtained the service treatment records, VA outpatient treatment records and private medical records.  Additionally, the Veteran was afforded VA examinations in December 2005, April 2007, and February 2009.  The Veteran was also afforded the opportunity to give testimony before the Board but declined to do so.  While the Veteran was not afforded a VA examination with respect to the bilateral hip and low back issues, the duty to provide a medical examination or obtain a medical opinion applies to claims to reopen only if new and material evidence is presented.  38 C.F.R. § 3.159(c)(4).  Therefore, VA has no duty to obtain a medical opinions with regard to either the bilateral hip or low back claims.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.



ORDER

New and material evidence having not been received, the claims for entitlement to service connection for low back and bilateral hip disorders are not reopened.

A disability rating greater than 10 percent for chondromalacia of the left knee is denied.

A disability rating greater than 10 percent for chondromalacia of the right knee is denied.

A disability rating greater than 10 percent for instability of the left knee is denied.

A separate rating of 10 percent for instability of the right knee is granted.




______________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals












Department of Veterans Affairs


